Exhibit 10.3

 

SEPARATION, RESTRICTIVE COVENANTS, AND CONSULTING AGREEMENT

 

This SEPARATION, RESTRICTIVE COVENANTS, AND CONSULTING AGREEMENT (this
“Agreement”) is made and entered into as of the 21st day of October, 2016 (the
“Execution Date”) to be effective as of September 19, 2016 (the “Effective
Date”) by and between: (a) Jack Cooper Holdings Corp. (the “Company”; and,
together with its parent company and its direct and indirect subsidiaries, the
“JC Companies”); and (b) Michael S. Testman, an individual and resident of the
state of Missouri (“Executive”).  This Agreement is made under the following
circumstances and understandings of the parties hereto:

 

WHEREAS, the Company (f/k/a IEP Carhaul LLC) and Executive are parties to that
certain Employment Agreement, dated February 18, 2010 and as amended by that
certain First Amendment to Employment Agreement dated May 8, 2014 (the
“Employment Agreement”), the term of which has expired;

 

WHEREAS, Executive has been a director, officer, and/or employee of one or more
JC Companies since April 1, 2010;

 

WHEREAS, Executive desires to voluntarily resign from the office of Chief
Financial Officer and employment with the Company and, at the same time,
voluntarily resign from all of his positions with JC Companies, except as
non-employee director of Jack Cooper Enterprises, Inc. and Jack Cooper Holdings
Corp. (collectively, the “Resignation”);

 

WHEREAS, in connection with the Resignation, the parties hereto desire to agree
to a separation package, conditioned upon the terms and conditions of this
Agreement;

 

WHEREAS, Executive and the Company desire to agree to certain restrictive
covenants as set forth herein; and

 

WHEREAS, Executive desires to provide to the Company certain consulting services
as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, which are incorporated and
made part of this Agreement, the covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                      Separation Consideration.  In exchange
for the promises contained in and subject to and conditioned upon the terms and
conditions of this Agreement (including, without limitation, Section 3 (General
Release and Waiver of Claims), Section 4, Non-Competition, Non-Solicitation, and
Other Restricted Activities), and Section

 

--------------------------------------------------------------------------------


 

6 (Confidentiality)), the Company shall cause to be delivered to Executive the
following separation consideration (the “Separation Consideration”):

 

(a)                                 Separation Payments.  The Company shall pay
Executive a gross total of Four Hundred and Eighty Thousand U.S. Dollars
($480,000), less applicable deductions and withholdings (each being a
“Separation Payment,” or together the “Separation Payments”), due and payable in
twenty-four (24) equal monthly installments of Twenty Thousand U.S. Dollars
($20,000) per month (less applicable deductions and withholdings), beginning
October 2016 and continuing monthly in accordance with the Company’s normal
payroll practices for executives, and in no case no later than the last day of
each month.  The final Separation Payment shall be made in September 2018. See
Attachment A for payment schedule.

 

(b)                                 Benefits.  Company agrees to continue
Employee’s medical benefits through October 31, 2016.

 

(c)                                  Taxes.  Executive understands and
acknowledges that any payment pursuant to Sections 1(a) through (b) above shall
be appropriately reported to the IRS and shall be subject to all deductions and
withholdings required by law.

 

2.                                      Termination of Employment; Resignation
from All Positions.

 

(a)                                 Executive’s employment with the Company
shall be terminated as of September 19, 2016 (the “Separation Date).  Executive
acknowledges and agrees that, except for the Separation Consideration and any
compensation, benefits, bonuses, or other consideration provided Executive
related to his role as a non-employee director, he shall not receive or be
entitled to any compensation, bonuses, benefits, or other consideration from the
Company or any other JC Company, and he waives all rights to such consideration
from the Company or any other JC Company.

 

(b)                                 Any benefits previously provided to
Executive under the terms of his employment with the Company or any other JC
Company, including, without limitation, fringe and retirement benefits, shall
cease on the Separation Date and not continue in any manner unless otherwise
expressly provided in this Agreement or by law.

 

(c)                                  Executive shall and hereby does resign from
all positions as director, officer, employee, or otherwise of the Company and
all other JC Companies, except as non-employee director of Jack Cooper
Enterprises, Inc. and Jack Cooper Holdings Corp. effective as of the Separation
Date.   Any compensation related to Executive’s role as non-employee director
will

 

--------------------------------------------------------------------------------


 

be established according to the rules or by-laws of the Board of Directors of
the Company and payment for services as a non-employee member of the Board of
Directors will be made according to the Board of Directors’ normal pay practices
for non-employee members of the Board of Directors.

 

3.                                      General Release and Waiver of Claims.

 

(a)                                 As used in this Agreement, the term
“Releasees” means the JC Companies and any one or more of the successors,
assigns, and current and former shareholders, LLC members, partners, directors,
LLC managers, trustees, officers, employees, agents, and representatives of the
JC Companies.

 

(b)                                 As used in this Agreement, the term “Claim”
shall mean any and all claims made, to be made, or which might have been made of
whatever kind or nature from the beginning of time to and including the
Execution Date, including, but not limited to, those that arose as a consequence
of Executive’s employment with the Company or any other JC Company and the
termination thereof, any conduct, practice, policy, omission, or agreement of
the JC Companies, or arising out of any acts committed or omitted during or
after the existence of the employment relationship, all up through and including
the Execution Date, including, but not limited to, actions in common law, in
equity, contract, or tort, including, but not limited to, claims for back pay,
front pay, wages, bonuses, fringe benefits, any form of discrimination,
emotional distress, breach of any oral, written, or implied contract, pain and
suffering, physical injuries, compensatory or punitive damages, interest,
attorney’s fees, severance pay, vacation pay, deferred compensation,
commissions, liquidated damages, sick pay, disability pay, and/or any other
benefit.  The word “Claim,” shall not include alleged breaches by the Company of
this Agreement.

 

(c)                                  As a material inducement to the Company to
enter into this Agreement and pay the Separation Consideration, Executive, on
behalf of himself and his successors, assignees, agents, representatives,
attorneys, beneficiaries, heirs, and personal representatives (collectively, the
“Releasors”), hereby: (i) knowingly, voluntarily, irrevocably, unconditionally,
and absolutely releases, waives, relinquishes, remises, acquits, and forever
discharges and agrees not to sue the JC Companies or any of the other Releasees
on any and all Claims against the JC Companies or any of the other Releasees,
whether known or unknown, which have arisen or could have arisen in any manner
as of the Execution Date; (ii) represents that he has not filed any Claim
against the JC Companies or any of the other Releasees; (iii) agrees that he
will not hereafter file any Claim against the JC Companies or any of the other
Releasees or seek any compensation for any Claim other than the

 

--------------------------------------------------------------------------------


 

Separation Consideration, and that if any agency or court assumes jurisdiction
over any Claim against the JC Companies or any of the other Releasees on behalf
of or otherwise for the benefit of Executive, he will direct that agency or
court to withdraw from or dismiss with prejudice the Claim.  Nothing in this
Section 3 is intended to preclude Executive from pursuing claims for alleged
breaches by the Company of this Agreement nor does anything in this Section 3,
in any way, limit ability to communicate with local, state, or federal agencies
or governmental organizations including but not limited to the Equal Employment
Opportunity Commission, Securities and Exchange Commission, the Office of Safety
and Health Administration, and Department of Labor. Additionally, nothing in
this Section 3 shall prejudice any of Executive’s rights and coverages under the
Company’s Directors and Officers Liability Insurance policy or policies.

 

4.                                      Non-Competition, Non-Solicitation, and
Other Restricted Activities.

 

Executive expressly acknowledges and agrees that, although the term of his
Employment Agreement has expired, the terms, covenants, and conditions of
Section 6 (Proprietary Information and Developments), Section 7 (Definitions),
and Section 8 (Miscellaneous) of the Employment Agreement will remain in full
force and effect.

 

Further, Executive hereby acknowledges and agrees that: (i) Executive has had
access to proprietary documents and information regarding the Company’s and the
other JC Companies’ customers, suppliers, financing sources, employees,
services, products, methods of operation, sales, and pricing, and the
specialized business needs of the Company’s and the other JC Companies’
customers, suppliers, and financing sources, which documents and information are
highly confidential; and (ii) the Company’s and the other JC Companies’
relationships with its customers, suppliers, financing sources, and employees
are among the Company’s and the other JC Companies’ most important assets and
business interests.  Because of these circumstances and in exchange for the
Separation Payments, Executive covenants and agrees that Executive shall, for a
period beginning with the Separation Date and ending on September 19, 2018 (the
“Restrictive Covenants Period”), observe, abide by, and comply with the
following separate and independent covenants:

 

(a)         Neither Executive nor any of his Affiliates shall, without the prior
written consent of the Company (which may be withheld in the Company’s sole and
absolute discretion), either directly or indirectly, perform services comparable
to the services Executive performed for the Company or any other JC Company for
any Competing Enterprise (as hereinafter defined), whether as an owner,
investor, operator, manager, employee, independent contractor, or otherwise;

 

--------------------------------------------------------------------------------


 

(b)         Neither Executive nor any of his Affiliates shall, without the prior
written consent of the Company (which may be withheld in the Company’s sole and
absolute discretion), either directly or indirectly, associate with any trade or
labor union with whom Executive had Material Contact (as hereinafter defined)
while employed by the Company or any other JC Company for the purpose of
diverting or appropriating any Business of the Company or any other JC Company
on behalf of any Competing Enterprise, whether as an owner, investor, operator,
manager, employee, independent contractor, or otherwise;

 

(c)          Neither Executive nor any of his Affiliates shall, without the
prior written consent of the Company (which may be withheld in the Company’s
sole and absolute discretion), either directly or indirectly, on Executive’s own
behalf or in the service or on behalf of others, call upon, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any business from
any of the Company’s or any other JC Company’s customers with whom Executive had
Material Contact during Executive’s employment with the Company or any other JC
Company, for the purpose of providing technology, products, or services of a
Competing Enterprise which are competitive with the technology, products, or
services of the Company or any other JC Company, or offer any inducement to any
of the Company’s or any other JC Company’s customers with whom Executive had
Material Contact during Executive’s employment with the Company or any other JC
Company to terminate or negatively change such customer’s relationship with the
Company or any other JC Company;

 

(d)         Neither Executive nor any of his Affiliates shall, without the prior
written consent of the Company (which may be withheld in the Company’s sole and
absolute discretion), either directly or indirectly, on Executive’s own behalf
or in the service or on behalf of others, (i) solicit, divert, or hire, or
attempt to solicit, divert, or hire, any person employed by the Company or any
other JC Company, (ii) solicit, encourage, or offer any inducement to any
employee of the Company or any other JC Company to leave the employ of the
Company or such other JC Company, or (iii) solicit for employment, hire, or
engage as an employee or independent contractor, any person who was employed by
the Company or any other JC Company at any time during the last twelve (12)
months of the term of Executive’s employment with the Company or any other JC
Company; and

 

(e)          Executive shall not publish, utter, broadcast, or otherwise
communicate any information, misinformation, comments, opinions, remarks,
articles, letters, or any other form of communication, whether written or oral,
regardless of its believed truth, which is adverse to, reflects unfavorably
upon, or tends to disparage any of the Company, any other JC Company, or their
respective Affiliates or the technology, products, services, prospects, or
financial condition of the Company, any other JC Company, or their Affiliates,
or any

 

--------------------------------------------------------------------------------


 

equity holder, director, officer, employee, or controlling person of the
Company, any other JC Company, or their Affiliates, to any Person (including,
without limitation, any of the Company’s or any other JC Company’s customers,
prospective customers, suppliers, financing sources, and competitors, and any
industry trade group or labor union), provided that communications to
Executive’s attorney or spouse and/or compelled testimony under oath being
expressly excepted.

 

5.                                      Works Made for Hire, Assignment of
Intellectual Property

 

(a)         Executive agrees that any and all Inventions made during his
employment or the Consulting Term with the Company or any other JC Company are
the sole and exclusive property of the Company.  This subsection does not apply
to any Invention that: 1) do not involve the use of any of the Company’s
Confidential or Trade Secret Information, equipment, supplies, or facilities; 2)
are or were developed by Executive entirely on his own time; and 3) does not
relate to the Business of the Company.  Executive understands and agrees that
all decisions relating to any Inventions or Works Made for Hire are within the
Company’s sole discretion and for the Company’s sole benefit.

 

(b)         Executive agrees that that all creative works for authorship,
including graphics, designs, trademarks, service marks, algorithms, computer
programs or code, protocols, formulas, photographs, compositions, or other
copyrightable material made by or with the assistance of Executive during the
period of his employment with the Company or during the Consulting Term are
“works made for hire” as that term is defined in the United States Copyright
Act.

 

(c)          Executive agrees to assist the Company, without additional
compensation during the Consulting Term and with reasonable compensation
thereafter, in every way to secure the Company’s rights, worldwide, in any
Inventions and any copyrights, patents, mask work rights, or other intellectual
property rights relating thereto, including the execution of any documents
necessary to protect the Company’s rights.  Executive also hereby irrevocably
designates and appoints the Company through its duly authorized officers and
agents, as his agent and attorney in fact, to act for and on his behalf and
stead to protect and perfect any and all of the Company’s rights.  Executive
also agrees to provide the Company any written records of all Inventions and
Works Made for Hire and understands that all such records are and shall remain
the sole property of the Company at all times.

 

6.                                      Definitions. The following capitalized
terms are used in this Agreement with the meanings thereafter ascribed:

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person.

 

“Business” means engaging in activities or offering or providing products or
services of the type conducted, authorized, offered, or provided by the Company
or any JC Company within two (2) years prior to the Separation Date, including,
without limitation, the business of transporting or hauling new and used
vehicles and/or providing other finished vehicle logistics services for, and
providing and selling related services to, customers in the United States of
America, Canada, and/or Mexico.

 

“Competing Enterprise” means any Person, other than any JC Company, of whatever
form engaged in the Business.

 

“Consulting Term” means a one-year period commencing October 1, 2016 and ending
October 1, 2017.

 

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

 

“Inventions” means inventions, developments, concepts, improvements, designs,
discoveries, and inventive ideas, whether or not reduced to practice, patentable
or registerable under patent, copyright, trademark, or similar laws, that
Executive invented or invents that: 1) are or were invented during his normal
working hours or other Company time; 2) are or were related at the time of
Invention to the Business of the Company or to the Company’s actual or
demonstrably anticipated research and development; 3) are or were invented using
the Company’s equipment, facilities, supplies, confidential information or trade
secrets; or 4) are or were the result of any work performed by you for the
Company.

 

“Material Contact” with a Person means contact for the purpose of advancing in
any manner the Company’s or any other JC Company’s business relationship with
such Person.

 

“Person” means any natural person, firm, partnership, association, corporation,
limited liability company, trust, business trust, governmental entity, trade
union, or other entity.

 

--------------------------------------------------------------------------------


 

7.                                      Confidentiality.

 

During the Restrictive Covenants Period, Executive shall, and shall cause his
Affiliates to, keep all proprietary or confidential information relating to the
Company and the other JC Companies and their businesses, services, or activities
strictly confidential, and shall not, and shall cause his Affiliates not to, use
any of such proprietary or confidential information, except to the extent that:
(a) it is necessary or appropriate to disclose such information to a
governmental entity having jurisdiction over Executive or any of Executive’s
Affiliates from whom disclosure is sought; (b) any requirement of applicable law
requires otherwise; or (c) such duty as to confidentiality is waived in writing
by the Company (which may be withheld in the Company’s sole and absolute
discretion); provided that, with respect to sub clauses (a) and (b), if
Executive or any of his Affiliates is required (in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any proprietary or confidential information, then Executive shall
notify the Company promptly of the requirement in writing so that the Company
may seek an appropriate protective order (at the Company’s expense) or waive
compliance with the provisions of this Section 6; and provided further that, the
foregoing and following obligations shall not apply to any such information that
becomes publicly available other than as a result of a breach of the foregoing
obligations or other obligations of Executive to the Company or any other JC
Company or a breach by a third party which was under an obligation to the
Company or any other JC Company not to disclose such proprietary or confidential
information.  If, in the absence of a protective order or the receipt of a
waiver hereunder, Executive or any of his Affiliates is, on the advice of his,
her, or its outside counsel, required to disclose such information, Executive or
such Affiliate may disclose such information; provided that Executive or such
Affiliate shall use his, her, or its best efforts to obtain, at the request and
expense of the Company, an order or other assurance that confidential treatment
will be accorded to such portion of such information required to be disclosed as
the Company shall designate and shall disclose only such portions of such
information as are required.

 

8.                                      Consulting.

 

(a)                                 During the Consulting Term, as defined
above, Executive shall serve as an advisor and consultant to the Company and the
other JC Companies.  Executive agrees to assist the Company at the request of
the Company’s Chief Executive Officer or Chief Financial Officer from time to
time.

 

(b)                                 During the Consulting Term, Executive shall
devote such time as necessary to comply with his duties and obligations under
this Section 7.

 

(c)                                  In consideration for Executive’s services
during the Consulting Term under this Section 7, the Company shall pay to
Executive a sum of One Hundred and Twenty Thousand Dollars ($120,000), (the
“Consulting Payment”).  The Consulting Payment shall be made in Twelve (12)
monthly payments

 

--------------------------------------------------------------------------------


 

of Ten Thousand U.S. Dollars ($10,000.00) per month (the “Consulting Monthly
Payments”) beginning during October 2016 and continuing until September 2017. 
Each Consulting Monthly Payment shall be paid no later than the last day of the
month.

 

(d)                                 During the Consulting Term, the Company will
reimburse Executive for reasonable, appropriately documented expenses incurred
on behalf of Company during the performance of his responsibilities.

 

(e)                                  Executive and the Company acknowledge and
agree that, during the Consulting Term, Executive shall be considered by both
Executive and the Company as an independent contractor and not an employee of
the Company. Notwithstanding the foregoing, the Company shall process all
Consulting Monthly Payments in accordance with all applicable tax rules and
regulations..

 

9.                                      Miscellaneous Provisions.

 

(a)                                 If any restriction set forth in Section 4
(Non-Competition, Non-Solicitation, and Other Restricted Activities), Section 5
(Works Made for Hire, Assignment of Intellectual Property), Section 6
(Definitions), or Section 7 (Confidentiality) above is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time, over too great a range of activities, or in too broad a
geographic area, then it shall be interpreted to extend only over the maximum
period of time, range of activities, or geographic area as to which it may be
enforceable.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the state of Missouri to the extent not
governed by federal law, without giving effect to its choice of law provisions. 
Each party hereto irrevocably consents to the exclusive jurisdiction of the
federal and state courts located in Kansas City, Missouri for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement.

 

(c)                                  This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior understandings,
whether oral or written.

 

(d)                                 The terms of this Agreement shall be
construed and administered in a manner calculated to meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  To
the extent a provision of the Agreement fails to address the minimum
requirements of Section 409A of the Code and applicable guidance thereunder, the
Company may, in its discretion but with Executive’s prior written consent (which
consent

 

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld or delayed), take such steps as it deems
reasonable to provide the coverage or benefits provided under the Agreement so
as to comply with Section 409A of the Code and the guidance issued thereunder.

 

(e)                                  If any provision of this Agreement is ever
declared unenforceable, void, invalid, or voidable as a result of a claim
brought by or on behalf of Executive, then Executive agrees voluntarily to repay
to the Company, at the sole option of the Company, all the consideration
provided for in this Agreement, notwithstanding any law, regulation, or agency
interpretation/opinion to the contrary.

 

(f)                                   If any provision of this Agreement is ever
declared unenforceable, void, invalid, or voidable, then the parties hereto
intend that the validity, legality, and enforceability of the remaining
provisions of this Agreement shall in no way be affected or impaired and that
the remaining provisions of this Agreement shall remain valid and enforceable as
written to the maximum extent permitted by law.

 

(g)                                  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute together one and the same Agreement.  Facsimile copies
and photocopies of signatures shall be accepted as originals.

 

(h)                                 The parties hereto are not relying on any
representation or warranty of any other party not contained herein, and, in the
event of any dispute concerning this Agreement, the parties hereto shall be
considered joint authors and no provision shall be interpreted against any party
because of alleged authorship.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary and in addition to any agreements that Executive has
signed with the Company or any other JC Company concerning secrecy,
confidentiality, security, new products, ideas, inventions, and confidential
data (including, without limitation, the provisions of this Agreement above and
the surviving provisions of the Employment Agreement), which agreements shall
remain in full force and effect, Executive agrees to return immediately to the
Company and shall not take, copy, use, or reveal to any person in any form or
manner, any documents or information which any JC Company deems confidential or
proprietary, including, but not limited to, commercial strategies, lists of
customers or potential customers, financial information, business practices,
business and strategic plans, and other similar confidential materials or
information.

 

--------------------------------------------------------------------------------


 

(j)                                    Except as expressly amended herein or
terminated hereby, the terms, covenants, and conditions of Section 6
(Proprietary Information and Developments) of the Employment Agreement will
remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as a
sealed instrument to be effective as of the Effective Date.

 

 

 

“Executive”

 

 

 

 

 

Dated: October 21, 2016

/s/ Michael S. Testman

 

Michael S. Testman, an individual

 

 

 

 

 

 

 

“Company”

 

 

 

Jack Cooper Holdings Corp.

 

 

 

 

 

 

Dated: October 21, 2016

By:

/s/ T. Michael Riggs

 

T. Michael Riggs, Chief Executive Officer

 

--------------------------------------------------------------------------------